IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. PD-0703-20


                           JESSIE LEE BROOKS JR., Appellant

                                                  v.

                                   THE STATE OF TEXAS

             ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                   FROM THE THIRD COURT OF APPEALS
                             MILAM COUNTY

                                              ORDER

       Per Curiam.


       Appellant was charged with aggravated assault. The indictment alleged the underlying

assault as assault by threat, with the threat being verbal. In a written statement, the victim said:

       He grabbed my neck, started choking me so hard I couldn’t breathe, and then he
       grabbed a board and started hitting me so hard I told Jessie he was hurting me. So he
       told me I need to hit -- I believe -- so he kept hitting me with the board. Then after
       started hitting my fingers until they started bleeding.

The court of appeals acknowledged the victim’s statement that Appellant told her “I need to hit,” but
                                                                             BROOKS ORDER — 2

the court held that no rational juror could discern a threat in that statement.1 The court of appeals

further held that the nonverbal use of a deadly weapon varied from the allegations in the indictment.2

The State contends that the nonverbal use of a deadly weapon sufficiently conforms to the

indictment. On our own motion, we grant review of the following issue: “Does the statement ‘I need

to hit,’ that the victim said that Appellant told her, constitute a verbal threat?”

        The State’s brief on this issue is due within 30 days of the date of this order. Appellant’s

brief on this issue is due within 30 days of the date the State’s brief is filed.

Filed: June 9, 2021

Do not publish




        1
           Brooks v. State, 604 S.W.3d 239, 248 (Tex. App.—Austin 2020) (“The only evidence
suggestive of a verbal threat in this case was Grayson’s written statement for the police. In it, she
wrote that, during the assault, Brooks ‘told me I need to [h]it.’ She never described any other
statement that Brooks allegedly made, and the State offered no evidence of any other alleged verbal
threat. We conclude that no rational juror could discern a threat in the statement here, ‘he told me
I need to [h]it.’”) (brackets in the court of appeals opinion).
        2
            Id. at 247-48.